458 So. 2d 122 (1984)
Melvin ROBINSON
v.
STATE of Louisiana Through DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT.
John Dale WATKINS
v.
PATTERSON TRUCK LINE, INC., Melvin Robinson, National Union Fire Insurance Company, Department of Transportation and Development of the State of Louisiana and the State of Louisiana.
Terri Rene CHAMPERS, Individually, and as Natural Tutrix of Her Minor Child, Andy Lee Champers
v.
PATTERSON TRUCK LINE, INC., Melvin Robinson, and State of Louisiana, Department of Transportation and Development, Secretary of Transportation and Development.
No. 84-C-1413.
Supreme Court of Louisiana.
October 12, 1984.
Denied.
DIXON, C.J., and MARCUS, J., would grant the writ.